SETTLEMENT AND RELEASE AGREEMENT

 

This Settlement and Release Agreement (the “Agreement”) is entered into on the
19th day of March, 2007, by and between Fred DeVries and Renato Mariani, of Boca
Raton, Florida, (hereinafter “DeVries and Mariani”), and Satellite Newspapers
Corp., a Nevada corporation (formerly Satellite Enterprises Corp.), of Westport,
Connecticut (hereinafter “Satellite”).

 

In consideration of payment by Satellite to DeVries and Mariani the combined sum
of One Hundred Fifty Thousand ($150,000.00) U.S. Dollars, DeVries and Mariani
hereby agree to accept said payment and upon receiving full payment from
Satellite, to release and discharge Satellite and all current and former
principals, officers, agents, attorneys, employees, heirs, administrators,
executors, successors or assigns and/or representatives of Satellite, from any
and all judgments, agreements, claims, demands, claims of action, known or
unknown, which DeVries and/or Mariani may now have or may hereafter arise for
any services completed by DeVries and/or Mariani on behalf of Satellite,
including but not limited to the One Million Four Hundred Forty Thousand
($1,440,000.00) U.S. Dollars outstanding judgment in the Fifteenth Judicial
Circuit Court located in Palm Beach County, Florida, claiming breach of
employment agreements against Satellite and against the Company’s CEO claiming
fraud.

 

Satellite hereby agrees that it will bank wire to DeVries and Mariani on or
before 4:00PM eastern standard time on Thursday, the 22nd day of March, 2007
Seventy Five Thousand ($75,000.00) U.S. Dollars to the trust account of the law
firm of Robert C, Maland, P.A. located at 9100 South Dadeland Boulevard, Suite
1710, Miami, Florida 33156 who is the attorney for DeVries and Mariani
(hereinafter “Attorney Malard”).

 

Satellite hereby further agrees that it will bank wire to DeVries and Mariani on
or before 4:00PM eastern standard time on Tuesday, the 19th day of July, 2007
the remaining Seventy Five Thousand ($75,000.00) U.S. Dollars of the total
combined sum of One Hundred Fifty Thousand ($125,000.00) U.S. Dollars to
Attorney Malard.

 

Satellite hereby agrees that until it bank wires to DeVries and Mariani the
entire funds in the sum of One Hundred Fifty Thousand ($150,000.00) U.S.
Dollars, and said funds are received by Attorney Malard, and said funds are paid
in full on or before 4:00PM eastern standard time on Tuesday, the 19th day of
July, 2007, DeVries and Mariani are not releasing or discharging Satellite and
all current and former principals, officers, agents, attorneys, employees,
heirs, administrators, executors, successors or assigns and/or representatives
of Satellite, from any judgments, agreements, claims, demands, claims of action,
known or unknown, which DeVries and/or Mariani may now have or may hereafter
arise for any services completed by DeVries and/or Mariani on behalf of
Satellite, including but not limited to the One Million Four Hundred Forty
Thousand ($1,440,000.00) U.S. Dollars outstanding judgment in the Fifteenth
Judicial Circuit Court located in Palm Beach County, Florida, claiming breach of
employment agreements against Satellite and against the Company’s CEO claiming
fraud.

 

Satellite hereby agrees that in the event it does not bank wires to DeVries and
Mariani the entire funds in the sum of One Hundred Fifty Thousand ($150,000.00)
U.S. Dollars, and said entire funds are not received in the trust account of
Attorney Malard, on or before 4:00PM

 

--------------------------------------------------------------------------------



eastern standard time on Tuesday, the 19th day of July, 2007, this Agreement
becomes null and void and DeVries and Mariani shall keep any and all monies paid
to date on account of this agreement as their liquidated damages.

 

It is expressly understood, acknowledged and agreed that this is a full and
final settlement and release applying to all know and unknown or unanticipated
agreements, claims, causes or courses of action, losses or damages, or rights
arising out of said claim or dispute described above.

 

It is also expressly understood, acknowledged and agreed that settlement under
this Agreement is the compromise of disputed claims, causes of action, losses,
damages, or rights arising out of the dispute or controversy described herein;
and therefore is not intended, nor to be construed, as an admission of liability
on the part of Satellite, the party hereby released, or such party’s current or
former principals, officers, agents, attorneys, employees, heirs,
administrators, executors, successors or assigns and/or representatives.

 

The undersigned DeVries and Mariani, each hereby declares and represents that by
execution of this agreement, they each have relied wholly upon their individual
judgment, belief and knowledge of the claims, causes of action, injuries,
losses, damages, or rights arising out of the dispute or controversy described
herein and that each has had the opportunity to consult with legal counsel of
his own choosing concerning the advisability of entering into this agreement.

 

The undersigned also hereby represent and warrant to Satellite that there has
been no transfer, assignment or gift of all or part of the claims, causes of
action, losses, damages or rights arising out of the claims, disputes or
controversy described herein and that each holds all of the right, title and
interest hereto. DeVries and Mariani as the undersigned below therefore
represent and warrant that they each has the full and complete authority to
execute this agreement.

 

This agreement contains the entire agreement between the parties hereto and is
intended as a full and final expression of the settlement and release of claims.
The terms of this are contractual and not a mere recital.

 

This agreement is executed without reliance on any representation by any person
concerning the nature or extent of any of the claims, causes of action, losses
damages or rights arising out of the dispute or controversy described herein.

 

If any provision of this Agreement or the application thereof shall be held to
be invalid, the invalidity shall not affect the other provisions, application
thereof of the Agreement which can be given effect without the invalid provision
or application; and to this end the provision of this Agreement are declared to
be severable.

 

This Agreement shall not be construed in favor or against any party, but shall
be construed equally as to the Parties.

 

This Agreement may be executed in counterparts and each such counterpart shall
be deemed an original as against the party signing same.

 

--------------------------------------------------------------------------------



The Parties acknowledge that they have read and understood the contents of the
Agreement and sign the same of their own free will.

 

Should it become necessary for any Part hereto to file legal claim or action to
enforce or interpret any term, terms or provision of this Agreement, the
prevailing Party shall be entitled to reasonable attorney’s fees and expenses.

 

IN WITNESS HEREOF, the parties hereto have executed the Agreement as of the date
first written above.

 

 

SATELLITE NEWSPAPERS CORP.

 

By: /s/Roy Piceni

Roy Piceni, President

 

 

By: /s/Fred De Vries

Fred DeVries

 

By: /s/Renato Mariani

 

Renato Mariani

 

 

 

 